DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2013/0058379; “Kim”; reference of record).
Regarding claim 1, Kim teaches a communication system (figures 1 and 6), comprising:
a pendant (120/620) and a base (110/610), 
the pendant (120/260) comprising:
a pendant electromagnetic signal transmitter (transceiver communication unit 124);
a pendant electromagnetic signal receiver (transceiver communication unit 124); and 
a wireless power receiver (133), 
the base (110/610) comprising:
a base electromagnetic signal transmitter (transceiver communication unit 115);
a base electromagnetic signal receiver (transceiver communication unit 115); and 
a wireless power transmitter (131), 
the wireless power receiver (133) configured to wirelessly receive electrical energy from the wireless power transmitter (131), and 
the pendant electromagnetic signal transmitter (transceiver communication unit 124), the pendant electromagnetic signal receiver (transceiver communication unit 124), the wireless power receiver (133), the base electromagnetic signal transmitter (transceiver communication unit 115), the base electromagnetic signal receiver (transceiver communication unit 115) and the wireless power transmitter (131) are sealed (within the pad and phone in figure 6), wherein:
the communication system is configured to conjecture whether the pendant is in close proximity to the base, in medium proximity to the base, or remote from the base (Position and distance to the target device 120/620 are determined from efficiency of power transfer. Para. [0137]. Power transfer efficiency is determined based on transmitted data about the amount of power transferred to the target. Para. [0100] and [0104]. Power transfer efficiency increases as distance between source and target decrease. For example, the target 820 in figure 8 will charge more efficiently (and transfer data about received power accordingly) when placed on the charging source 810 (i.e. “close proximity”), than it will when removed from the pad a placed a few feet from the source 810 (i.e. “medium proximity”). Para. [0260]. Furthermore, when the target is placed at a “remote” distance from the source, communication from the source to the target will not be possible.).
As for claim 2, Kim teaches wherein: the pendant further comprises an energy-retention component (battery; para. [0237]) and a charger (121-123), 
the charger (121-123) is configured to receive energy from the wireless power receiver (133) and charge the energy-retention component (battery), and 
the energy-retention component (battery) and the charger (131-133) are sealed (within phone in figure 6).
As for claim 4, Kim teaches wherein the pendant is configured to determine a magnitude of power that the wireless power receiver is receiving from the wireless power transmitter (para. [0100], [0104]).
As for claim 5, Kim teaches 5 wherein the base further comprises a signal-reception-strength detector that is configured to detect a strength with which an electromagnetic signal emitted by the pendant electromagnetic signal transmitter is received by the base electromagnetic signal receiver (para. [0129], [0131], [0345]).
Regarding claim 6, Kim teaches wherein the pendant further comprises a signal-reception-strength detector that is configured to detect a strength with which an electromagnetic signal emitted by the base electromagnetic signal transmitter is being received by the pendant electromagnetic signal receiver (para. [0129], [0131], [0345]).
Regarding claim 7, Kim teaches an equipment system (figures 1 and 6), comprising: a communication system as recited in claim 1; and 
at least a first piece of equipment (structure holding charging pad 610), 
the base (610) attached to the first piece of equipment.
Claims 1, 2, 5, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Penney (US 2019/0344668).
Regarding claim 1, Penney teaches a communication system (figures 1-3), comprising:
a pendant (20) and a base (38), 
the pendant (20) comprising: 
a pendant electromagnetic signal transmitter (within transceiver 68); 
a pendant electromagnetic signal receiver (within transceiver 68); and
a wireless power receiver (36),
the base (38) comprising:
a base electromagnetic signal transmitter (within transceiver 80); 
a base electromagnetic signal receiver (within transceiver 80); and
a wireless power transmitter (56),
the wireless power receiver (36) configured to wirelessly receive electrical energy from the wireless power transmitter (56), and 
the pendant electromagnetic signal transmitter (within transceiver 68), the pendant electromagnetic signal receiver (within transceiver 68), the wireless power receiver (36), the base electromagnetic signal transmitter (within transceiver 80), the base electromagnetic signal receiver (within transceiver 80) and the wireless power transmitter (56) are sealed (within the vehicle housing and housing 40 of the charger), wherein:
the communication system is configured to conjecture whether the pendant is in close proximity to the base, in medium proximity to the base, or remote from the base (Penney teaches determining a distance between pendant and base in para. [0023] and [0026]-[0029]).
As for claim 2, Penney teaches wherein: the pendant further comprises an energy-retention component and a charger, the charger is configured to receive energy from the wireless power receiver and charge the energy-retention component (Para. [0017] teaches charging a battery within the vehicle 20.), and 
the energy-retention component and the charger are sealed (within vehicle 20).
As for claim 5, Penney teaches wherein the base (38) further comprises a signal-reception-strength detector (within controller 58) that is configured to detect a strength with which an electromagnetic signal emitted by the pendant electromagnetic signal transmitter is received by the base electromagnetic signal receiver (para. [0025]).
As for claim 7, Penney teaches an equipment system (figures 1-3), comprising: a communication system as recited in claim 1; and 
at least a first piece of equipment (28), 
the base (38) attached (with cable 30) to the first piece of equipment (28).
Regarding claim 9, Penney teaches a base (38), comprising:
a base electromagnetic signal transmitter (within transceiver 80);
a base electromagnetic signal receiver (within transceiver 80);
a wireless power transmitter (56), and
a base motion detector (59) that detects motion of the base (para. [0022]).
Regarding claim 10, Penney teaches wherein the base (38) has a receive signal-reception-strength detector (58) that is configured to detect a strength with which an electromagnetic signal is received by the base electromagnetic signal receiver (para. [0025]).

Claims 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. (US 2015/0054458; “Yoon”).
Regarding claim 1, Yoon teaches a communication system (Figures 1 and 3A), comprising:
a pendant (100/310) and a base (320), 
the pendant comprising:
a pendant electromagnetic signal transmitter (within transceiver 115); 
a pendant electromagnetic signal receiver (within transceiver 115); and 
a wireless power receiver (111; para. [0032]), 
the base (320) comprising: 
a base electromagnetic signal transmitter; a base electromagnetic signal receiver; and a wireless power transmitter (para. [0032] teaches a wireless power supply device (corresponding to charging pad 320) that transmits power signals and data signals to portable electronic device 100 and receives data signals from portable electronic device 100); 
the wireless power receiver configured to wirelessly receive electrical energy from the wireless power transmitter (para. [0032]), and 
the pendant electromagnetic signal transmitter, the pendant electromagnetic signal receiver, the wireless power receiver, the base electromagnetic signal transmitter, the base electromagnetic signal receiver and the wireless power transmitter are sealed (within portable electronic device 100/310 and charging pad 320), wherein: 
the communication system is configured to conjecture whether the pendant is in close proximity to the base, in medium proximity to the base, or remote from the base (para. [0063] and [0075] teach calculating distance between a charging pad and portable electronic device).
As for claim 2, Yoon teaches wherein: the pendant further comprises an energy-retention component (battery 120) and a charger (117), 
the charger is configured to receive energy from the wireless power receiver and charge the energy-retention component (Para. [0032] teaches the charging of battery 120), and
the energy-retention component and the charger are sealed (within portable electronic device 100/310).
As for claim 4, Yoon teaches wherein the pendant is configured to determine a magnitude of power that the wireless power receiver is receiving from the wireless power transmitter (Para. [0071] and [0073] teach determining charging efficiency based on a level of received power).
Regarding claim 6, Yoon teaches wherein the pendant further comprises a signal-reception-strength detector that is configured to detect a strength with which an electromagnetic signal emitted by the base electromagnetic signal transmitter is being received by the pendant electromagnetic signal receiver (Para. [0063] and [0075]).
As for claim 7, Yoon teaches an equipment system (figures 1 and 3a), comprising: a communication system as recited in claim 1; and 
at least a first piece of equipment (power supply for charging pad 320),
the base (320) attached to the first piece of equipment (power supply for charging pad 320).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Myers (US 2008/0083797; reference of record).
Regarding claim 3, Kim teaches a communication system as recited in claim 1, as detailed above, but fails to teach wherein: the pendant further comprises a tether, a first region of the tether is attached to the pendant, and a second region of the tether is configured to be removably attached to a person, to clothing on a person, to an accessory on a person, or to a piece of equipment.
Myers teaches a tether leash comprising a first end connected to a mobile phone and a second end connected to a user’s hand. When properly connected to the mobile phone and user’s hand, the tether leash reduces the chance of the user dropping the mobile phone. See figure 2 and abstract of Myers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a tether to the mobile phone of Kim because such a modification would have provided the benefit of reducing the chance of a user dropping the mobile phone of Kim.
 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Penney.
Regarding claim 4, Penney teaches the communication system as recited in claim 1, as detailed above, but fails to teach wherein the pendant is configured to determine a magnitude of power that the wireless power receiver is receiving from the wireless power transmitter.
However, it is well-known to those of ordinary skill to measure a level of power transferred to a receiver in a wireless power transfer system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the level of received power in the pendant of Penney because such a modification would have been merely implementing a well-known electrical parameter measurement protocol used in wireless power transfer systems.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Myers.
Regarding claim 3, Yoon teaches a communication system as recited in claim 1, as detailed above, but fails to teach wherein: the pendant further comprises a tether, a first region of the tether is attached to the pendant, and a second region of the tether is configured to be removably attached to a person, to clothing on a person, to an accessory on a person, or to a piece of equipment.
Myers teaches a tether leash comprising a first end connected to a mobile phone and a second end connected to a user’s hand. When properly connected to the mobile phone and user’s hand, the tether leash reduces the chance of the user dropping the mobile phone. See figure 2 and abstract of Myers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a tether to the mobile phone of Yoon because such a modification would have provided the benefit of reducing the chance of a user dropping the mobile phone of Yoon.

Allowable Subject Matter
Claim 8 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art references of record, Kim, Penney, and Yoon, fail to teach:
“wherein the communication system is configured to issue a command that causes one or more headlights on a piece of equipment to which the base is attached to be turned on upon both of (1) and (2) occurring within a preselected period of time: (1) the communication system determining that the pendant is in medium proximity or near proximity to the base, and (2) the communication system determining that an identification signal received from the pendant is valid.”, as set forth in claim 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        November 14, 2022